IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                             Assigned on Briefs June 2, 2010

           STATE OF TENNESSEE v. CHARLES LATEN HOWELL, III

                    Appeal from the Circuit Court for Tipton County
                      No. 6234     Joseph H. Walker, III, Judge




                No. W2009-02032-CCA-R3-CD - Filed August 25, 2010


Following a jury trial, the Defendant, Charles Laten Howell, III, was convicted of promotion
of methamphetamine manufacture, a Class D felony.1 See Tenn. Code Ann. § 39-17-433(e).
In this appeal, he contends that the trial court erred in admitting blister packs of
pseudoephedrine caplets because the State failed to establish a chain of custody. After our
review, we affirm the judgment of the trial court.


   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

D AVID H. W ELLES, J., delivered the opinion of the Court, in which J OHN E VERETT W ILLIAMS
and C AMILLE R. M CM ULLEN, JJ., joined.

Gary F. Antrican, District Public Defender, Somerville, Tennessee, for the appellant, Charles
Laten Howell, III.

Robert E. Cooper, Jr.; Lindsy Paduch Stempel, Assistant Attorney General; and Michael
Dunavant, District Attorney General, for the appellee, State of Tennessee.

                                           OPINION

                                  Factual Background
      The events underlying this case began on August 7, 2008. At 7:52 p.m. on that day,
Tipton County Sheriff’s Department (“TCSD”) Deputy Brent Chunn observed a white
Chevrolet pickup truck being driven by Vance Ruffin. Deputy Chunn had prior knowledge


       1
        The Defendant was tried jointly with a co-defendant, David Gillihan. Mr. Gillihan was also
convicted of one count of promotion of methamphetamine manufacture.
that Mr. Ruffin’s driver’s license was invalid; he accordingly followed the pickup, observed
it stop at a convenience store in Munford, and pulled up nearby. Deputy Chunn observed that
the Defendant had already exited the front passenger-side door and entered the convenience
store.

       Upon reaching the truck, Deputy Chunn saw Mr. Ruffin sitting in the driver’s seat and
Mr. Gillihan sitting in the back cab area. Mr. Ruffin granted consent to search the pickup;
Deputy Chunn found, on the floor in front of the front passenger-side seat, a plastic bag
containing beer and blister packs of what appeared to be pseudoephedrine caplets. The packs
were not in a box, and no box was found. The Defendant returned to the pickup at some
point.

       Deputy Chunn contacted TCSD’s narcotics unit. Deputy Chunn said that Investigator
Chris Smith of the Narcotics Unit arrived shortly thereafter and took over the case. Deputy
Chunn said he gave the pseudoephedrine packs to Investigator Smith.

       Mr. Ruffin testified for the State. He said that he knew the Defendant and Mr.
Gillihan, and he admitted that he had been driving on an invalid license. He knew that the
contents of two boxes of pseudoephedrine caplets were in his vehicle; earlier that day, he had
called both the Defendant and Mr. Gillihan and asked them each to buy one box of
pseudoephedrine for the purpose of making methamphetamine. The Defendant and Mr.
Gillihan agreed to make the purchases as requested. Mr. Ruffin said he could not have
bought the pseudoephedrine because he had reached the legal purchasing limit; he also said
that he had, on two prior occasions, been convicted of possessing or promoting the
manufacture of methamphetamine.

       Investigator Smith also testified. He said that, upon arriving at the scene of the stop,
he observed the bag of beer and pseudoephedrine packs found by Deputy Chunn. The State
introduced as an exhibit a bag containing blister packs of pseudoephedrine; Investigator
Smith said that these packs were the ones recovered from the pickup driven by Mr. Ruffin.
Investigator Smith also noted that a form accompanying the bag provided that it was turned
in by Deputy Chunn to evidence custodian John Turner at the TCSD; Investigator Smith
received the bag from Mr. Turner before bringing it to trial. He noted that pseudoephedrine
is used in the manufacture of methamphetamine.

       Following his arrival at the Deputy Chunn’s traffic stop, Investigator Smith arrested
the Defendant, Mr. Ruffin, and Mr. Gillihan. Both the Defendant and Mr. Gillihan gave
statements in which they admitted to purchasing one pack each of pseudoephedrine caplets
at a Wal-Mart store in Millington for the purpose of manufacturing methamphetamine with
Mr. Ruffin. Both were aware that the other would be involved. The Defendant expected to

                                              -2-
receive about one-quarter of one gram of methamphetamine for his services. Finally,
Investigator Smith said that no tests had been done on the pills contained in the recovered
blister packs, but noted that the packs contained writing identifying their contents as
pseudoephedrine.

      The Defendant did not testify or present any evidence in his defense. The jury found
the Defendant guilty of promotion of methamphetamine manufacture.

       The Defendant now appeals.

                                          Analysis
        The Defendant contends that the trial court erred in admitting blister packs of
pseudoephedrine because the state did not sufficiently establish a chain of custody of those
packs. Tennessee Rule of Evidence 901(a) states that the “requirement of authentication or
identification as a condition precedent to admissibility is satisfied by evidence sufficient to
the court to support a finding by the trier of fact that the matter in question is what its
proponent claims.” For tangible evidence, “a witness must be able to identify the evidence
or establish an unbroken chain of custody.” State v. Kilpatrick, 52 S.W.3d 81, 87 (Tenn.
Crim. App. 2000). The purpose of the chain of custody requirement is to “demonstrate that
there has been no tampering, loss, substitution, or mistake with respect to the evidence.”
State v. Braden, 867 S.W.2d 750, 759 (Tenn. Crim. App. 1993). “The identity of tangible
evidence need only be shown with reasonable assurance; all possibility of tampering or doubt
of identity need not be eliminated. The trial judge’s decision on the sufficiency of proof as
to chain of custody will not be overturned unless there is a clear mistake.” State v. Kilburn,
782 S.W.2d 199, 203 (Tenn. Crim. App. 1989) (citations omitted).

       We need not decide this issue, because any error was harmless. Tennessee Rule of
Appellate Procedure 36(b) states that “a final judgment from which relief is available and
otherwise appropriate shall not be set aside unless, considering the whole record, error
involving a substantial right more probably than not affected the judgment or would result
in prejudice to the judicial process.” The Defendant suggests that the evidence against him
would have been insufficient had the blister packs not been admitted; we disagree.

       Tennessee Rule of Appellate Procedure 13(e) prescribes that “[f]indings of guilt in
criminal actions whether by the trial court or jury shall be set aside if the evidence is
insufficient to support the findings by the trier of fact of guilt beyond a reasonable doubt.”
A convicted criminal defendant who challenges the sufficiency of the evidence on appeal
bears the burden of demonstrating why the evidence is insufficient to support the verdict,
because a verdict of guilt destroys the presumption of innocence and imposes a presumption
of guilt. See State v. Evans, 108 S.W.3d 231, 237 (Tenn. 2003); State v. Carruthers, 35

                                              -3-
S.W.3d 516, 557-58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). This
Court must reject a convicted criminal defendant’s challenge to the sufficiency of the
evidence if, after considering the evidence in a light most favorable to the prosecution, we
determine that any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Hall,
8 S.W.3d 593, 599 (Tenn. 1999).

        On appeal, the State is entitled to the strongest legitimate view of the evidence and all
reasonable and legitimate inferences which may be drawn therefrom. See Carruthers, 35
S.W.3d at 558; Hall, 8 S.W.3d at 599. A guilty verdict by the trier of fact accredits the
testimony of the State’s witnesses and resolves all conflicts in the evidence in favor of the
prosecution’s theory. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). Questions
about the credibility of witnesses, the weight and value of the evidence, as well as all factual
issues raised by the evidence are resolved by the trier of fact, and this Court will not re-weigh
or re-evaluate the evidence. See Evans, 108 S.W.3d at 236; Bland, 958 S.W.2d at 659. Nor
will this Court substitute its own inferences drawn from circumstantial evidence for those
drawn by the trier of fact. See Evans, 108 S.W.3d at 236-37; Carruthers, 35 S.W.3d at 557.

       Tennessee Code Annotated section 39-17-433(a)(1) states that

       It is an offense for a person to promote methamphetamine manufacture. A
       person promotes methamphetamine manufacture who . . . [s]ells, purchases,
       acquires, or delivers any chemical, drug, ingredient, or apparatus that can be
       used to produce methamphetamine, knowing that it will be used to produce
       methamphetamine, or with reckless disregard of its intended use.

       Vance Ruffin testified that he, David Gillihan, and the Defendant had agreed to get
together and make some methamphetamine. Mr. Ruffin testified that the Defendant
delivered a box of pseudoephedrene caplets to be used in the making of methamphetamine.
A law enforcement officer testified that he found pseudoephedrine caplets in the vehicle
occupied by Mr. Ruffin and the Defendant. The officer testified that the packaging in which
the caplets were found identified the caplets as pseudoephedrine. See Tenn. Code Ann. § 39-
17-433(b). The proof also established that pseudoephedrine is commonly used to
manufacture methamphetamine.

        The Defendant admitted that he purchased pseudoephedrine with the knowledge that
it would be used to manufacture methamphetamine later that day. Mr. Gillihan also admitted
that he, the Defendant, and Mr. Ruffin had planned to manufacture methamphetamine using
the pseudoephedrine purchased by himself and the Defendant, thus further corroborating the



                                               -4-
Defendant’s confession. Only slight evidence is necessary to corroborate a confession and
sustain a conviction. State v. Smith, 24 S.W.3d 274, 281 (Tenn. 2008).

        The evidence of the Defendant’s guilt is overwhelming. Any error in admitting the
blister packs therefore did not affect the judgment. The Defendant is not entitled to relief on
this issue.

                                         Conclusion
         Based on the foregoing authorities and reasoning, we affirm the judgment of the trial
court.

                                                    _________________________________
                                                    DAVID H. WELLES, JUDGE




                                              -5-